DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2022 has been entered.
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are persuasive only in part.
First, the amendment to claims 1, 6, and 11 overcomes the objection to the claims, which is accordingly withdrawn.
Second, the amendment to claims 5 and 10 overcome the rejection under 35 U.S.C. 112(b), which is accordingly withdrawn.
Third, regarding the rejection under 35 U.S.C. 101 and the “improvement” as referenced e.g., in the 2019 PEG, applicant asserts at page 7 of the Remarks filed 21 January 2022:
“Therefore, when evaluating patent eligibility under 35 U.S.C. 101, the improvement is over “conventional way”, such as the conventional way described in the specification of the instant application, not the prior art 

In view of applicant’s arguments at pages 7 and 8 of the Remarks, and in view of MPEP 2106.04(d)(1), the 2019 PEG, and the currently amended claims, the examiner withdraws the rejection under 35 U.S.C. 101, with MPEP 2106.04(d)(1) and e.g., paragraph [0017] of applicant’s published specification indicating, respectively:
“Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity.”

“[0017] . . .  Thus, the task of collecting the map data of the target road segment may be distributed to a plurality of collection vehicles, thereby improving the collection efficiency of the map data.”

The state-of-the-art in this technology is provided, in part, by US 2016/0003972, US 2016/0370191, US 2018/0188045, US 2018/0245929, US 2018/0288502 (cf. paragraph [0110]), and US 2018/0328745, all published before the effective filing date of applicant’s invention and of record.  While the examiner may not believe that 1], and it even “may not be an improvement over well-understood, routine, conventional activity” (MPEP), the examiner believes the (current) claimed invention(s) constitute(s) an improvement over the relevant existing (e.g., conventional or generic) technology as particularly described at published paragraph [0003] of the specification, e.g., for reasons described at published paragraphs [0017], [0047], [0075], etc. of the specification, e.g., both as demonstrated in the specification and as argued by applicant.
Accordingly, the examiner withdraws the rejection under 35 U.S.C. 101.
Fourth, applicant’s arguments concerning the rejection under 35 U.S.C. 103 are not convincing.  In this respect, applicant asserts:
“However, Higuchi does not teach or suggest that each request or each instruction sent to the plurality of vehicles defines the number of road crossing points of the road segment to be smaller a preset target value. Thus, Higuchi fails to disclose above listed features of claim 1.”

This argument is not convincing because i) the claimed “preset target value” is unclear since the specification apparently refers to no such “target” value and it is unclear whether this target value might be the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the previously claimed (and disclosed in the specification) “second preset value”, and ii) the examiner reads Higuchi et al. (‘502) to fairly/implicitly/obviously disclose this feature, since as shown in his FIG. 3B, none of his divided segments include the/any road crossing point(s) (even though a road crossing point is clearly included in the certain area of the [whole] road segment), and so all of his divided segments in FIG. 3B include e.g., “less than 1” road crossing point, with the numeral “1” being the second numeral preset in the Hindu-Arabic Numeral System (after “0”).
Here, the examiner merely notes that the claims do not indicate how the “target value” or how the “second [] value” might possibly be preset, in or by what the value(s) might be preset (e.g., in a memory?), and even the specification does not indicate what these values might be preset as (e.g., possibly “1”, “6”, “35”, etc.) or how the server might cause (if it does) or simply might allow the number of road crossing points in each of the sub-road segments to be or become less than the preset value (e.g., perhaps with a comparison, a limit, a laissez-faire attitude, or something else).  The claims do not even require that the number of road crossing points in the sub-segments even be determined, or somehow be determined to be less than the preset value, or how or in what the preset value is or might be defined.  Given the breadth and/or the ambiguity of the claim language, the examiner reads the claim limitation(s) (in his broadest reasonable interpretation consistent with and in light of all limitations in the specification) to be fairly/implicitly/obviously disclosed by Higuchi et al. (‘502), as detailed below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)2 and MPEP § 608.01(o)3.  Correction of the following is required: antecedent basis for the sending of “respective tasks for collecting map data” (claims 1 and 11) to target collection vehicles, for the “target sub-road segment[s]”, and for the “preset target value” should be provided in the specification, so that the meaning of the sending of the “respective tasks” (e.g., is this something other than the sending of information of the sub-road segments to the vehicles, as was previously claimed?  If yes, the difference is not clear on the current record; if no, this too is not clear on the current record), etc. may be ascertainable by reference to the description.
Here, the examiner merely notes that the respective “tasks”, which do not apparently appear in the specification, are now defined in the claims as each “includ[ing] an instruction of collecting map data of a target sub-road segment, a number of road crossing points of the target sub-road segment being smaller than a preset target value”.  However, this in-claim definition is itself unclear e.g., as relying on terminology such as “target sub-road segment” and “preset target value” which does not appear in the specification (see 37 CFR 1.75(d)(1) and MPEP 2111 (citing Phillips v. AWH Corp.) which apparently prohibits this).  For example only, is the “preset target value” the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “second preset value” recited earlier in the claim?
Claim Interpretation
The examiner merely notes that the word “second” in “second preset value”, as currently recited in the independent claims, is understood merely to follow the specification’s naming designation of this preset value which e.g., distinguishes this preset value from the “first” preset value of the specification, e.g., without the “second preset value” recitation in the (independent) claims itself implying that a or the “first” preset value is present or required in the (independent) claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 to 7, and 10 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13ff, in claim 6, lines 16ff, and in claim 11, lines 16ff, “sending respective tasks . . .” is indefinite from the teachings of the specification, since the specification apparently refers to sending information (not respective “tasks”), and it is unclear how/whether a respective task differs from information, and moreover, it is unclear (from subsequent limitations in the claim) what the tasks “include[]” or might possibly include, since the specification apparently refers to e.g., no “target sub-road segment[s]” or “preset target value[s]”, and therefore the “instruction” which the tasks each include is unclear.
In claim 1, lines 16ff, in claim 6, lines 19ff, and in claim 11, lines 19ff, “wherein each of the tasks includes an instruction of collecting map data of a target sub-road segment, a number of road crossing points of the target sub-road segment being smaller than a preset target value” is fully indefinite from the teachings of the specification that apparently refers to no “target sub-road segment” or “preset target value” (with the examiner noting that the specification apparently only refers to, e.g., target road segment, target collection vehicle, target driving route, and target determining module), so as to render clear what the instruction is, what the “preset target value” is (e.g., is this different from, the same as, etc. the previously recited “second preset value”?), etc.
In claim 1, lines 20ff, in claim 6, lines 23ff, and in claim 11, lines 23ff, “the server associating each of the target driving routes to a map data collection scheme and the sub-road segment” is indefinite from the teachings of the specification e.g., that refers to a “data collection scheme” only in the context of a manually discovered map update, and it is unclear particularly how the server might “associat[e]” each of the target driving routes to “a map collection scheme and the sub-road segment”, with the specification apparently not using any “associating” language or rendering clear what such associating might cover.
In the third to last line in claim 6, and in the third to last line of claim 11, “the method” apparently has no proper antecedent basis and is unclear.  Moreover, how the limitation in the last three lines of claim 6 and in the last three lines of claim 11 might fit in to the apparatus and the computer readable medium claim, without rendering the claim indefinite, is unclear to the examiner.4
In claim 12, lines 2 and 3, “the target sub-road segment in the instruction” is indefinite, since the independent claim apparently implicitly requires at least two instructions, and it is therefore unclear which instruction “the instruction” is referring to.
In claim 12, lines 3 and 4, “a number of intersections where a traffic light is placed is smaller than the preset target value” is indefinite from the teachings of the specification that apparently refers to no “target sub-road segment” or “preset target value”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 to 7, and 10 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (2018/0288502; cited previously) in view of Viswanathan (2020/0065842; cited previously) and Wheeler et al. (2018/0188045).
Higuchi et al. (‘502) reveals:
per claim 1, a method for collecting data, comprising: 
receiving a map data collection instruction for a target road segment [e.g., the information collection request of S11 in FIG. 5, requesting to collect data sensed by vehicle sensor units 303 in/for a specific mapped area (such as shown FIG. 3B; paragraph [0063]), wherein collection conditions in the request include an area (the target area) and a time period (paragraph [0085]), and the vehicle sensor units 303 provide data such as speed sensor data, acceleration sensor data, radar data, and camera data (paragraph [0072]), providing the information related e.g., “to a surrounding environment of the vehicles”, e.g., such as an image (paragraph [0046])], wherein the target road segment comprises at least one road crossing point [e.g., as shown in FIG. 3B];
dividing the target road segment to obtain sub-road segments [e.g., in FIG. 3B, the segments of prescribed lengths that partition the road(s); e.g., where the certain area that is specified, in the information request, specifies road segments in the area (paragraph [0063)) that require sensor coverage (FIG. 7); see also paragraph [0120] where the target area is divided into segments], wherein the dividing the target road segment comprises: dividing the target road segment according to the at least one road crossing point in the target road segment [e.g., as shown in FIG. 3B, with none of the 14 segments including the/a road crossing point], to obtain the sub-road segments, a number of road crossing points included in each of the sub-road segments being less than a second preset value [e.g., the number of road crossing points in each of the 14 segments shown in FIG. 3B being (zero and therefore implicitly being) less than “1” (or “2”), e.g., wherein the numeral “1” (or “2”) is a preset value in the Hindu-Arabic numeral system (e.g., the numeral “1” it is the second preset value out of 10, in the system)];
acquiring a driving route preset5 for each of collection vehicles to obtain driving routes of the collection vehicles [e.g., the “planned route information” obtained from the vehicles (or the operation information of a public transportation vehicle by which future position may be estimated; e.g., obviously a route schedule) and stored in the position information storage unit 102; e.g., paragraph [0108]]; and 
determining, for the driving routes of the collection vehicles [e.g., for each of the vehicles selected (paragraph [0106]) at S14 in FIG. 5 for which “planned route information” has been obtained for estimating future positions of the vehicles (paragraph [0108])], driving routes each including a sub-road segment of the sub-road segments of the target road segment as target driving routes [e.g., the planned route of the vehicle or vehicles which is/are selected at S14 based on its/their estimated future position(s) vis-à-vis the target area/segment(s), i.e., the planned routes of the vehicle(s) that is/are expected to be in the certain segment(s) j specified for collecting sensor information that require(s) coverage; e.g., paragraphs [0105], [0108], [0110], etc.]; and 
sending respective tasks for collecting map data of the sub-road segments [e.g. transmitting to the vehicles, at S15, the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.] included in the target driving routes to target collection vehicles corresponding to the target driving routes [e.g., to the selected vehicles, at S15 in FIG. 5], to cause the target collection vehicles to collect map data of the sub-road segments based on the selected tasks [e.g., the sensor information conforming to the collection conditions (area and time period), as received from the vehicle(s) at S16; paragraphs [0105], [0108], [0109], [0110], etc.] when driving on the sub-road segments [e.g., when the position (latitude and longitude; paragraph [0071]) of the vehicle conforms to the collection condition (area/segment), obviously while driving], wherein each of the tasks includes an instruction of collecting map data of a target sub-road segment [e.g. transmitting to the vehicles, at S15, the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.], a number of road crossing points of the target sub-road segment being smaller than a preset target value [e.g., in FIG. 3B, being smaller than “1” in the Hindu-Arabic numeral system]; 
wherein the method is performed by a server [e.g., 100] coupled to the collection vehicles [e.g., 30 in FIG. 1] and a computer network [e.g., the “network” of paragraph [0060], [0070, [0085], etc.], the server associating each of the target driving routes [e.g., paragraphs [0105], [0108], [0110], etc.] to a map data collection scheme [e.g., claim 1] and the sub-road segment [e.g., FIG. 3B];
Higuchi et al. (‘502) may not expressly teach that the information requested (at S11) that specifies an area, or that the information collected by the vehicle from the area, is “map data”, although the examiner understands that “map data” as used in this art is obviously understood by those skilled in the art to include data related to road traffic, an obstacle on a road, road images, etc. (e.g., as may be detected using a vehicle sensor or camera).  Higuchi et al. (‘842) also may not expressly reveal the “processor” or “medium” as claimed.
Higuchi et al. (‘502) also may not explicitly teach that the network interconnecting the information collection apparatus 100 (server) and the vehicles 30 in FIG. 1 is “an Internet computer network”, which is understood by the examiner to signify the Internet, since it is capitalized, although Higuchi et al. (‘502) teaches that network may be implemented with “existing communication infrastructure” (paragraph [0060]).
However, in the context/field of a similar apparatus for collecting data from (e.g., autonomous or semi-autonomous probe) vehicle sensors as may be related to e.g., the travel speed along a roadway, imagery identifying signage along the roadway, locations/sizes of objects along a roadway, etc. (paragraphs [0019], [0047], etc.), and which is implemented with a processor 12 and a medium (paragraph [0007]), Viswanathan (‘842) teaches that such sensor data is “map data”, and that the data, as received from vehicles at Step 360 in FIG. 3, may be used for map construction (paragraph [0019]) and/or in order to update and enhance map data for a road network, e.g., to update a master map database 110 for performing navigation-related functions such as route guidance, speed calculation, distance and travel time functions, etc. (paragraph [0032]).
Moreover, in the context/field of a similar map update system, Wheeler et al. (‘045) teaches that the network between the online HD map system 110 and the respective (e.g., autonomous) vehicles 150 may be implemented via the Internet (paragraph [0039]), possibly with the use of encryption technologies.  Wheeler et al. (‘045) also teaches that “traffic lights” may be provided relative to the lanes at paragraphs [0072], etc., e.g., at intersections (FIG. 7).
It would have been obvious at the time the application was filed to implement or modify the Higuchi et al. (‘502) information collection system and method to utilize a processor 12 and medium for implementing the system and method, as taught by Viswanathan (‘842), and so that requested sensor information (e.g., speed data, obstacle data, camera data, etc. for a certain area) would be map data, as taught by Viswanathan (‘842), which was obviously to be utilized in order to update/enhance a master map database of the road network, as taught by Viswanathan (‘842), by acquiring the (requested) road information (as probe data) from the vehicles, as taught by Viswanathan (‘842), in order that that the updated/enhanced master map database taught by Viswanathan (‘842) could be used for vehicle navigation functions, etc., in order that conventional computer components (e.g., processor, medium, etc.) could be used to implement the data collection control unit 105, etc. of Higuchi et al. (‘502), as taught by Viswanathan (‘842), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Higuchi et al. (‘502) information collection system and method so that the network interconnecting the information collection apparatus 100 (server) and the vehicles 30 was the Internet, as taught by Wheeler et al. (‘045), so that the network could be implemented by existing communication infrastructure as desired by Higuchi et al. (‘502) himself, so that the network could use standard communications technologies and/or protocols including encryption technologies, as taught by Wheeler et al. (‘045), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Regarding new claim 12, it would have been obvious at the time the application was filed to implement or further modify the Higuchi et al. (‘502) information collection system and method so that the certain area of FIG. 3B in Higuchi et al. (‘502) that obviously included an intersection would have obviously included a traffic light, as taught by Wheeler et al. (‘045) e.g., in paragraph [0072] and in FIG. 7, and as was fully conventional, in order to control traffic, relative to lanes, as taught by Wheeler et al. (‘045), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example only, when a user request at S11 in FIG. 5 of Higuchi et al. (‘502) specified a certain area (e.g., including a target road segment) such as shown in FIG. 3B of Higuchi et al. (‘502), and when two different vehicles (such as public transportation vehicles) were predicted (by their own planned routes6) to be present in (e.g., sub) segments (of the target road segment) contained in the request, as sketched by the examiner below/on the next page, it would have been obvious that requests for sensor information would have been transmitted to each of the two different vehicles (e.g., with each request including the area/segment [of the vehicle’s respective planned route] and the time period for which the sensor information was to be collected), via the Internet as conventional infrastructure, in order that the two different vehicles could obtain the sensor information as they traversed their planned routes (e.g., while suppressing redundant data collection and transmit that sensor information to the information collection apparatus (server) 100, to fulfill the user request:
[AltContent: ]
    PNG
    media_image1.png
    689
    1080
    media_image1.png
    Greyscale

As such, the implemented or modified Higuchi et al. (‘502) information collection system and method would have rendered obvious:
per claim 1, receiving a map data collection instruction for a target road segment [e.g., at S11 in Higuchi et al. (‘502), with the information being used as/for map data as taught by Viswanathan (‘842)];
. . . to cause the target collection vehicles to collect map data of the sub-road segments . . . [e.g., with the requested area information in Higuchi et al. (‘502), obviously being used to e.g., update a master map database that included information related to road travel speed, road obstacles, etc., as taught by Viswanathan (‘842)];
wherein the method is performed by a server [e.g., 100 in Higuchi et al. (‘502); and 110 in Wheeler et al. (‘045)] coupled to the collection vehicles [e.g., 30 in Higuchi et al. (‘502); and 150 in Wheeler et al. (‘045)] and an Internet computer network [e.g., paragraph [0039] in Wheeler et al. (‘045)], the server associating each of the target driving routes to a map data collection scheme and the sub-road segment [e.g., as described in claim 1 and paragraphs [0084] to [0110] of Higuchi et al. (‘502)];
per claim 2, depending from claim 1, wherein the dividing the target road segment to obtain sub-road segments includes: 
determining a length of the target road segment [e.g., the length(s) of the road(s) in FIG. 3A of Higuchi et al.(‘502) in the area specified as a collection condition, obviously determined before/when the road is to be divided into segments (FIG. 3B) of prescribed lengths]; and 
dividing the target road segment according to the length of the target road segment, to obtain the sub-road segments [e.g., of the “prescribed lengths” (paragraph [0063]) as shown in FIG. 3B of Higuchi et al. (‘502); see also paragraph [0020]], a length of each of the sub-road segments being less than a first preset value [e.g., being less that a length that is greater than the prescribed length, or less than the length of the road when the road is divided into segments, in Higuchi et al. (‘502)];
per claim 5, depending from claim 1, further comprising: acquiring the map data collected by the target collection vehicles [e.g., as taught by Viswanathan (‘842), e.g., at Step 360 in FIG. 3] corresponding to the target driving routes [e.g., the planned routed in paragraph [0108] of Higuchi et al. (‘502)]; and generating, according to the map data, an electronic map for the target road segment [e.g., the master map database 110 maintained by the content provider, in Viswanathan (‘842)];
per claim 6, an apparatus for collecting data [e.g., 100 in FIG. 2 of Higuchi et al. (‘502)], comprising: at least one processor [e.g., as taught 12 by Viswanathan (‘842)]; and a memory storing instructions [e.g., as taught at paragraph [0007], etc. of Viswanathan (‘842)], the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
receiving a map data collection instruction for a target road segment [e.g., at S11 in Higuchi et al. (‘502), with the information being used as/for map data as taught by Viswanathan (‘842)], wherein the target road segment comprises at least one road crossing point [e.g., as shown in FIG. 3B of Higuchi et al. (‘502)]; 
dividing the target road segment to obtain sub-road segments [e.g., in FIG. 3B of Higuchi et al. (‘602), the segments of prescribed lengths that partition the road(s); e.g., where the certain area that is specified, in the information request, specifies road segments in the area (paragraph [0063)) that require coverage (FIG. 7); see also paragraph [0120] where the target area is divided into segments], wherein the dividing the target road segment comprises: dividing the target road segment according to the at least one road crossing point in the target road segment [e.g., as shown in FIG. 3B of Higuchi et al. (‘502), with none of the 14 segments including the/a road crossing point], to obtain the sub-road segments, a number of road crossing points included in each of the sub-road segments being less than a second preset value [e.g., the number of road crossing points in each of the 14 segments shown in FIG. 3B of Higuchi et al. (‘502) being (zero and therefore implicitly being) less than “1”, wherein the numeral “1” is a preset value in the Hindu-Arabic numeral system (e.g., the numeral “1” it is the second preset value out of 10, in the system)]; 
acquiring a driving route preset for each of collection vehicles to obtain driving routes of the collection vehicles [e.g., in Higuchi et al. (‘502), the “planned route information” obtained from the vehicles (or the operation information of a public transportation vehicle by which future position may be estimated; e.g., obviously a route schedule) and stored in the position information storage unit 102; e.g., paragraph [0108]]; 
determining, for the driving routes of the collection vehicles [e.g., for each of the vehicles selected (paragraph [0106]) at S14 in FIG. 5 of Higuchi et al. (‘502) for which “planned route information” has been obtained for estimating future positions of the vehicles (paragraph [0108])], driving routes each including a sub-road segment of the sub-road segments of the target road segment as a target driving route [e.g., the planned route of the vehicle or vehicles which is/are selected at S14 in Higuchi et al. (‘502) based on its/their estimated future position(s) vis-à-vis the target area/segment(s), i.e., the planned routes of the vehicle(s) that is/are expected to be in the certain segment(s) j specified for collecting sensor information that require(s) coverage]; and 
sending respective tasks for collecting map data of sub-road segments [e.g. in Higuchi et al. (‘502), transmitting to the vehicle(s) at S15 the request for sensor information including the collection conditions (e.g., the area obviously including the segment(s) j and a time period); paragraph [0105]] included in the target driving routes to target collection vehicles corresponding to the target driving routes [e.g., to the selected vehicle(s), at S15 in FIG. 5 of Higuchi et al. (‘502)], to cause the target collection vehicles to collect map data of the sub-road segments based on the respective tasks [e.g., with the requested area information in Higuchi et al. (‘502), obviously being used to e.g., update a master map database that included information related to road travel speed, road obstacles, etc., as taught by Viswanathan (‘842)] when driving on the sub-road segments [e.g., in Higuchi et al. (‘502), when the position (latitude and longitude; paragraph [0071]) of the vehicle conforms to the collection condition (area/segment), obviously while driving], wherein each of the tasks includes an instruction of collecting map data of a target sub-road segment [e.g. transmitting to the vehicles, at S15 in Higuchi et al. (‘502), the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.], a number of road crossing points of the target sub-road segment being smaller than a preset target value [e.g., in FIG. 3B, being smaller than “1” in the Hindu-Arabic numeral system];
wherein the method is performed by a server [e.g., 100 in Higuchi et al. (‘502); and 110 in Wheeler et al. (‘045)] coupled to the collection vehicles [e.g., 30 in Higuchi et al. (‘502); and 150 in Wheeler et al. (‘045)] and an Internet computer network [e.g., paragraph [0039] in Wheeler et al. (‘045)], the server associating each of the target driving routes to a map data collection scheme and the sub-road segment [e.g., as described in claim 1 and paragraphs [0084] to [0110] of Higuchi et al. (‘502)];
per claim 7, depending from claim 6, wherein the dividing the target road segment to obtain sub-road segments includes: 
determining a length of the target road segment [e.g., the length(s) of the road(s) in FIG. 3A of Higuchi et al.(‘502) in the area specified as a collection condition, obviously determined before/when the road is to be divided into segments (FIG. 3B) of prescribed lengths]; and 
dividing the target road segment according to the length of the target road segment, to obtain the sub-road segments [e.g., of the “prescribed lengths” (paragraph [0063]) as shown in FIG. 3B of Higuchi et al. (‘502); see also paragraph [0020]], a length of each of the sub-road segments being less than a first preset value [e.g., being less that a length that is greater than the prescribed length, or less than the length of the road when the road is divided into segments, in Higuchi et al. (‘502)];
per claim 10, depending from claim 6, the operations further comprising: acquiring the map data collected by the collection vehicles [e.g., as taught by Viswanathan (‘842), e.g., at Step 360 in FIG. 3]; and generating, according to the map data, an electronic map for the target road segment [e.g., the master map database 110 maintained by the content provider, in Viswanathan (‘842)];
per claim 11, a non-transitory computer readable medium [e.g., as taught as in paragraph [0007], etc. of Viswanathan (‘842)], storing a computer program, wherein the computer program, when executed by a processor [e.g., as taught at 12 in Viswanathan (‘842)], causes the processor to perform operations, the operations comprising: 
receiving a map data collection instruction for a target road segment [e.g., at S11 in Higuchi et al. (‘502), with the information being used as/for map data as taught by Viswanathan (‘842)], wherein the target road segment comprises at least one road crossing point [e.g., as shown in FIG. 3B of Higuchi et al. (‘502)]; 
dividing the target road segment to obtain sub-road segments [e.g., in FIG. 3B of Higuchi et al. (‘602), the segments of prescribed lengths that partition the road(s); e.g., where the certain area that is specified, in the information request, specifies road segments in the area (paragraph [0063)) that require coverage (FIG. 7); see also paragraph [0120] where the target area is divided into segments], wherein the dividing the target road segment comprises: dividing the target road segment according to the at least one road crossing point in the target road segment [e.g., as shown in FIG. 3B of Higuchi et al. (‘502), with none of the 14 segments including the/a road crossing point], to obtain the sub-road segments, a number of road crossing points included in each of the sub-road segments being less than a second preset value [e.g., the number of road crossing points in each of the 14 segments shown in FIG. 3B of Higuchi et al. (‘502) being (zero and therefore implicitly being) less than “1”, wherein the numeral “1” is a preset value in the Hindu-Arabic numeral system (e.g., the numeral “1” it is the second preset value out of 10, in the system)]; and 
acquiring a driving route preset for each of collection vehicles to obtain driving routes of the collection vehicles [e.g., in Higuchi et al. (‘502), the “planned route information” obtained from the vehicles (or the operation information of a public transportation vehicle by which future position may be estimated; e.g., obviously a route schedule) and stored in the position information storage unit 102; e.g., paragraph [0108]]; 
determining, for the driving routes of the collection vehicles [e.g., for each of the vehicles selected (paragraph [0106]) at S14 in FIG. 5 of Higuchi et al. (‘502) for which “planned route information” has been obtained for estimating future positions of the vehicles (paragraph [0108])], driving routes each including a sub-road segment of the sub-road segments of the target road segment as a target driving route [e.g., the planned route of the vehicle or vehicles which is/are selected at S14 in Higuchi et al. (‘502) based on its/their estimated future position(s) vis-à-vis the target area/segment(s), i.e., the planned routes of the vehicle(s) that is/are expected to be in the certain segment(s) j specified for collecting sensor information that require(s) coverage]; and 
sending respective tasks for collecting map data of sub-road segments [e.g. in Higuchi et al. (‘502), transmitting to the vehicle(s) at S15 the request for sensor information including the collection conditions (e.g., the area obviously including the segment(s) j and a time period); paragraph [0105]] included in the target driving routes to target collection vehicles corresponding to the target driving routes [e.g., to the selected vehicle(s), at S15 in FIG. 5 of Higuchi et al. (‘502)], to cause the target collection vehicles to collect map data of the sub-road segments based on the respective tasks [e.g., with the requested area information in Higuchi et al. (‘502), obviously being used to e.g., update a master map database that included information related to road travel speed, road obstacles, etc., as taught by Viswanathan (‘842)] when driving on the sub-road segments [e.g., in Higuchi et al. (‘502), when the position (latitude and longitude; paragraph [0071]) of the vehicle conforms to the collection condition (area/segment), obviously while driving], wherein each of the tasks includes an instruction of collecting map data of a target sub-road segment [e.g. transmitting to the vehicles, at S15 in Higuchi et al. (‘502), the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.], a number of road crossing points of the target sub-road segment being smaller than a preset target value [e.g., in FIG. 3B, being smaller than “1” in the Hindu-Arabic numeral system];
wherein the method is performed by a server [e.g., 100 in Higuchi et al. (‘502); and 110 in Wheeler et al. (‘045)] coupled to the collection vehicles [e.g., 30 in Higuchi et al. (‘502); and 150 in Wheeler et al. (‘045)] and an Internet computer network [e.g., paragraph [0039] in Wheeler et al. (‘045)], the server associating each of the target driving routes to a map data collection scheme and the sub-road segment [e.g., as described in claim 1 and paragraphs [0084] to [0110] of Higuchi et al. (‘502)];
per claim 12, wherein each of the road crossing points is an intersection where a traffic light is placed [e.g., as would have been obvious in FIG. 3B of Higuchi et al. (‘502), e.g., by providing the intersection with a traffic light as shown in FIG. 7 of Wheeler et al. (‘045), as taught by Wheeler et al. (‘045), and as was fully conventional], and for the target sub-road segment in the instruction, a number of intersections where a traffic light is placed is smaller than the preset target value [e.g., smaller than “1” (or “2”), as shown in FIG. 3B of Higuchi et al. (‘502)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Wikipedia article described the (conventional) Hindu-Arabic Numeral System in which the numeral “1” is a second preset value (e.g., after the numeral “0”) in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The examiner also believes that this state-of-the-art is not yet conventional or generic, for example, it only having been published in patent literature e.g., in the last 6 years.
        2 Quoting the rule section, “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        3 Quoting the MPEP, “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        4 For example only, see MPEP 2173.05(p), II.
        5 Here, the examiner merely notes that “preset” as used in the specification at published paragraph [0053] is used as a verb (not a noun), and so the examiner interprets “preset” in the claim(s), as it relates to the driving route, as a verb (not a noun):
        pre·​set | \ ˈprē-ˌset  \ transitive verb
        : to set in advance
        [From:  “Preset.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/preset. Accessed 14 Oct. 2021.]
        
        6 Shown in the examiner’s sketch (below/on the next page) by dashed arrows.